Citation Nr: 1017601	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  03-21 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus, to include as secondary to herbicide exposure. 

2.  Entitlement to service connection for coronary artery 
disease, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for the residuals of 
multiple cerebrovascular accidents, to include as secondary 
to herbicide exposure.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran had a period of active service from March 1969 to 
November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The record reflects that the Veteran did not attend a hearing 
with a Decision Review Officer scheduled for January 2003 and 
did not provide an explanation as to good cause or request 
that the RO postpone or reschedule this hearing.  As such, 
the Veteran's hearing request has been deemed withdrawn.  See 
38 C.F.R. §§ 20.702(d), (e), 20.704(d), (e) (2009).

In a May 2004 decision, the Board denied the Veteran's claims 
of entitlement to service connection for diabetes mellitus, 
coronary artery disease, and residuals of multiple 
cerebrovascular accidents, to include as secondary to 
herbicide exposure.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  In a Memorandum Decision dated September 
28, 2009, the Court vacated the Board's May 2004 decision and 
remanded the case.  The case has been returned to the Board 
for compliance with the directives contained in the September 
2009 Memorandum Decision.

The Board notes that the Veteran submitted additional 
evidence with his February 2005 Appellant's Brief without a 
waiver of consideration by the agency of original 
jurisdiction (AOJ).  However, as the Board is remanding the 
Veteran's claims, there is no prejudice thereby.  See 
38 C.F.R. § 20.1304(c).  On remand, the AOJ will have an 
opportunity to review this newly submitted evidence before 
readujdicating the claims.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Review of the record indicates that the Veteran was not sent 
any notice required by the case of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  A remand is needed in 
order to provide the Veteran with complete VCAA and Dingess 
notice.

As noted above, the Court remanded the Veteran's claims via a 
September 2009 decision. The Court in essence indicated that 
the Board did not fulfill its duty to provide adequate 
reasons and bases in denying the Veteran's claims, 
specifically pertaining to its finding that there was no 
credible evidence to support the Veteran's claim that his 
duties required him to be present within the boundaries of 
the Republic of Vietnam.  The Court found that the Board 
provided no support for this finding, and it was unclear from 
the record what the Board reviewed to enable it to make this 
factual finding.  Further, the Court determined that the 
Board impermissibly equated the lack of actual evidence with 
substantive negative evidence when citing the report from the 
National Personnel Records Center (NPRC) indicating that it 
was unable to determine whether the Veteran had in-country 
service within Vietnam, as well as the Veteran's submission 
of copies of letters that he sent to his girlfriend from 
Vietnam in order to substantiate his physical presence on 
land.  (The Board observes that the Veteran only submitted 
copies of envelopes to and from his girlfriend; copies of 
letters contained in these envelopes have not been 
submitted).  Finally, the Court cited the Board's failure to 
mention the Veteran's statement, through his representative, 
that he went ashore to Vietnam during the periods provided by 
the NPRC when the Veteran was on board a ship in the official 
waters of Vietnam.

The Court held that on remand, the Board should explain its 
finding that there is no credible evidence that the Veteran 
served in-country in Vietnam, and if it is unable to do so, 
it should remand the matter to the RO for further development 
and direct the RO to obtain the Veteran's relevant service 
personnel records.

The Board notes that correspondence dated January 2010 
informing the Veteran of the September 2009 Memorandum 
Decision of the Court and his option to submit additional 
argument or evidence pertaining to his claims was returned to 
VA as undeliverable.  The address to which the notice was 
mailed was the same address provided by the Veteran 
throughout the course of his claims, and there is no evidence 
of record that the Veteran informed VA of any change in 
address.  It is well established that it is the Veteran's 
responsibility to keep VA advised of his whereabouts.  "There 
is no burden on the part of the VA to turn up heaven and 
earth to find him." See Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).  Moreover, a copy of this correspondence was mailed 
to the Veteran's representative, who submitted an Informal 
Hearing Presentation dated March 2010.  In any event, as the 
Board is remanding the Veteran's claims to the RO, his 
current address should be verified.

The Veteran's primary contention is that he has diabetes 
mellitus, coronary artery disease, and residuals of 
cerebrovascular accidents that are the result of exposure to 
herbicide agents in Vietnam, including Agent Orange.  In this 
regard, as a Veteran who served on ships in the United States 
Navy off the coast of Vietnam, in order to qualify for 
presumptive service connection as a result of exposure to 
herbicides in Vietnam, the evidence must show that he set 
foot in Vietnam, or served on a ship that patrolled the 
inland waters of Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii) 
(Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam).  

The Board notes that the Veteran's Navy service record, DD 
214N, indicates that he was awarded the Vietnam Service Medal 
with one Bronze Star and the National Defense Service Medal.  
Although the medals awarded to the Veteran help to verify 
that he was involved in support of the war in Vietnam, they 
are not indicative of his actual presence in Vietnam, as they 
were also awarded to Veterans who served outside of Vietnam.  
In Haas v. Nicholson, the United States Court of Appeals for 
Veterans Claims (Court) held that service in the Republic of 
Vietnam will be presumed based on the receipt of the Vietnam 
Service Medal, without any additional proof required that a 
Veteran who served in the waters offshore of Vietnam actually 
set foot on land.  20 Vet. App. 257 (2006).  VA appealed this 
decision to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), and the adjudication of 
cases affected by the Haas decision was stayed.  The Federal 
Circuit thereafter reversed the Court, holding that VA's 
longstanding interpretation of the regulation requiring the 
presence of a service member at some point on the land mass 
or inland waters of Vietnam in order to benefit from the 
presumption.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), 
cert. denied, 129 S.Ct. 1002 (2009). (The stay of 
adjudication of the cases affected by the Haas decision has 
now been lifted.)

In his September 2002 Notice of Disagreement, the Veteran 
indicated that he was in Vietnam.  Along with this 
correspondence, the Veteran submitted copies of envelopes 
sent to, and received from, his girlfriend from April to 
October 1970 while serving aboard the USS Halsey in support 
of his claim.  However, copies of the correspondence 
contained in these envelopes are not of record.  As the 
letters that are associated with these envelopes are 
potentially probative to the Veteran's claim, he should be 
asked to submit copies of the original letters contained in 
the envelopes.  

Further, the Veteran has asserted that he went ashore in 
Vietnam during at least one of the periods provided by the 
NPRC in its June 2002 report discussed below.  See the 
Veteran's Form 646 dated December 2003.  In this regard, the 
Board notes that the Veteran's DD 214N shows that he was 
discharged from the Navy in November 1970, and that his last 
duty assignment was aboard the USS Halsey.  Further, a report 
from the NPRC dated June 2002 demonstrates that the Veteran 
served aboard "a ship" which was in the official waters of 
Vietnam from July 23, 1969 to August 3 1969; October 31, 1969 
to November 2, 1969; and one day in December 1969.  What is 
not known from the record is whether the Veteran served on 
the Halsey or another ship on these dates; when and how many 
times the Halsey or any other ship that the Veteran was on 
ever docked at a Vietnamese port for supplies when he was on 
board; and when, if ever, the Veteran ever set foot in 
Vietnam on leave status while the ship was docked for 
supplies.

Therefore, a remand is needed in order to obtain the 
Veteran's Navy service personnel records in order to 
determine the exact time frame when he served on the Halsey 
or any other ship.  Then a history of the ship's service off 
Vietnamese waters can be obtained for the period when the 
Veteran was on board, and ship logs can be requested for the 
appropriate period to ascertain whether the Halsey or any 
other ship ever docked in a Vietnamese port with the Veteran 
on board.  Further, if the RO determines that the Veteran 
served in Vietnam, VA examinations should be scheduled in 
order to ascertain whether the Veteran's diabetes mellitus, 
coronary artery disease, and residuals of cerebrovascular 
accidents are a result of his military service, to include 
exposure to herbicides.

Accordingly, the case is REMANDED for the following action:

1.	The RO should verify the Veteran's 
current mailing address.

2.	The Veteran's should be asked to submit 
copies of the original correspondence 
contained in the envelopes referenced 
in his September 2002 Notice of 
Disagreement.  

3.	Send the Veteran a complete VCAA notice 
letter relating to the issues on appeal 
informing the Veteran of the evidence 
necessary in order to establish service 
connection on a presumptive basis due 
to exposure to herbicides, and on a 
secondary basis, and which complies 
with the decision in the case of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

4.	Obtain the Veteran's Navy service 
personnel records for the period from 
March 1969 to November 1970 in order to 
ascertain his dates of service on board 
the USS Halsey or any other ship.  Then 
request the Joint Services Records 
Research Center (JSRRC), the Department 
of the Navy to research, or other 
appropriate agency to provide dates for 
when the USS Halsey (or any other ship 
aboard which the Veteran served) served 
in the waters off Vietnam.  Also 
request that ship logs be searched to 
ascertain if the Veteran was on board 
at any time when the USS Halsey or any 
other ship docked at a Vietnamese port 
for supplies.  The materials obtained, 
if any, should be associated with the 
claims file.  

The RO should document any attempts to 
obtain the requested information.  If 
the RO is unsuccessful in obtaining the 
requesting the information, the Veteran 
should be notified in accordance with 
38 C.F.R. § 3.159(e).

5.	If and only if, service in the Republic 
of Vietnam is verified, the RO should 
then make arrangements for the Veteran 
to be examined by an appropriate 
specialist for the purpose of 
addressing the following:

a.	Whether it is at least as likely 
as not that the Veteran's coronary 
artery disease is related to the 
Veteran's diabetes mellitus, or 
his military service, to include 
herbicide exposure;

b.	Whether it is at least as likely 
as not that the Veteran's 
residuals of cerebrovascular 
accidents are related to the 
Veteran's diabetes mellitus, or 
his military service, to include 
herbicide exposure.

The examiner should indicate in his/his 
report whether or not the claims file 
was reviewed.  A rationale for all 
opinions expressed should be provided.  
If the examiner determines that an 
opinion cannot be rendered without 
resort to speculation, a rationale must 
be provided.  A report should be 
prepared and associated with the 
Veteran's VA claims folder.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

5.	After completing the above action, the 
claims should be readjudicated, with 
consideration of all the evidence of 
record to include any evidence received 
since the January 2003 statement of the 
case.  If the claims remain denied, a 
supplemental statement of the case 
should be provided to the Veteran and 
his representative.  After the Veteran 
has had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


